    Case 6:21-cv-00802-GTS-ATB Document 18 Filed 08/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ESTATE OF BIANCA DEVINS,

                Plaintiff,                      NOTICE OF MOTION

         v.                                   6:21-CV-00802 (GTS/ATB)

ONEIDA COUNTY, ONEIDA COUNTY
DISTRICT ATTORNEY’S OFFICE, SCOTT
D. MCNAMARA, JOHN DOES 1-20,

               Defendants.


MOTION ON BEHALF OF:                Defendants,  ONEIDA COUNTY,
                                    ONEIDA      COUNTY  DISTRICT
                                    ATTORNEY’S OFFICE, SCOTT D.
                                    MCNAMARA.

DATE, TIME & PLACE OF MOTION: ________________, 2021 at ______ a.m.
                              ON SUBMISSION

RELIEF DEMANDED:                    An Order, pursuant to Rule 12(b)(1)-(6) of
                                    the Federal Rules of Civil Procedure,
                                    dismissing plaintiff’s complaint, together
                                    with any other relief the Court deems just
                                    and proper, on grounds that:

                                    1) the Court lacks subject matter
                                    jurisdiction over the state law causes of
                                    action for negligence and negligent
                                    supervision because plaintiff has not
                                    strictly complied with conditions
                                    precedent to commencing a lawsuit under
                                    General Municipal Law §50-e-i-h and
                                    County Law §52;


                               Page 1 of 3
    Case 6:21-cv-00802-GTS-ATB Document 18 Filed 08/13/21 Page 2 of 3




                                    2) the Court further lacks subject matter
                                    jurisdiction over the claims of violations
                                    of 18 U.S.C. §§ 2252A and 2255 on
                                    grounds that Plaintiff lacks standing, or;

                                    3) plaintiff has failed to state a cause of
                                    action against the defendants.

SUPPORTING PAPERS:                  Exhibits A-B    and     Defendants’
                                    Memorandum of Law, dated August 13,
                                    2021.

ANSWERING AFFIDAVITS:               Pursuant to Local Rule 7.1(b)(1) all
                                    papers filed in opposition to this motion
                                    must be filed with the Court and served on
                                    Defendants        no       later      than
                                    __________________________.

REPLY PAPERS:                       Pursuant to Local Rule 7(b)(1),
                                    Defendants hereby advise of their
                                    intention to file and serve reply papers.

DATED: August 13, 2021              KENNEY SHELTON LIPTAK NOWAK LLP




                                    _________________________________
                                    David H. Walsh, Esq.
                                    Bar Roll No.: 512032
                                    Attorneys for Defendants
                                    ONEIDA COUNTY,
                                    ONEIDA COUNTY DISTRICT
                                    ATTORNEY’S OFFICE,
                                    SCOTT D. MCNAMARA
                                    4615 North Street
                                    Jamesville, NY 13078
                                    Tel: (315) 492-3000
                                    E: dhwalsh@kslnlaw.com

                               Page 2 of 3
    Case 6:21-cv-00802-GTS-ATB Document 18 Filed 08/13/21 Page 3 of 3




TO: Carrie Goldberg, Esq.
    C. A. Goldberg, PLLC
    Attorneys for Plaintiff
    ESTATE OF BIANCA DEVINS
    16 Court Street, 33rd Floor
    Brooklyn, NY 11241
    Tel: (646) 666-8908
    carrie@cagoldberglaw.com




                               Page 3 of 3
